Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
A request for continued examination under 37 CFR 1.114 filed together with the IDS after allowance has been entered. Examiner had considered IDS filed 01/19/2021. Based on the IDS documents, there was no newly found prior art that teaches the independent claim as a whole, either alone or in combination with the prior art of record. Therefore, claims are allowed and the application does not require reopening prosecution.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Gerdemeli (NPL: Finite element analysis of the tower crane, 2010) teaches the simulation of a crane and jib elements and calculation of stress pattern of the element using fixed load and fixed dimension of the structure;
Rajurkar (NPL: Investigation of stresses in crane hook by FEM, 2013) teaches calculate stress using FEM by varying load and a graph of stress vs force (load); 
Gray (US 5160055) teaches maximum load lifting capacity and comparing loads; 
Kawai (US 2016/0257534 A1) teaches monitoring method of a physical crane using the calculated load curve; 
Nysse (US 20180179030 A1) teaches the structural capacity relates to the strength of the boom and other components of the crane; 
Lu (NPL: The Static Design and Dynamic Analysis of the Lattice Crane Truss, 2012) teaches the maximum stress of the guess value of two initial loads and the allowable stress of the corresponding materials,
Jung (US 2013/0087522 A1) teaches a method of identifying the load torque limitation of a work vehicle that comprising a jib based on the comparison of the load value from a multi-dimensional characteristic map to a load limit value which is determined depending upon the captured operating parameters (e.g. pressure, angle, length and configuration).
These references, taken either alone or in combination with the prior art of record, fail to disclose instructions, including:

“repeating i) the calculation step and ii) the comparison step and one from iii) the incrementation step and iv) the decrementation step until finding the maximum theoretical load for which the calculated stresses are substantially equal to the respective predetermined maximum stresses”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 12-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/           Examiner, Art Unit 2129

/REHANA PERVEEN/           Supervisory Patent Examiner, Art Unit 2129